Citation Nr: 1212822	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from July 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing is in the claims folder.

The  issue of entitlement to service connection for tinnitus has been raised by the Veteran in his hearing testimony and in his statement to the VA examiner, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability originated during his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for the disability on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

Legal Criteria
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma, to include in the performance of his duties as a blaster.  He indicated in his claim for service connection filed in May 2008, as well as in additional written statements, that he had noticed hearing loss and ringing in the ears since service, but he thought his diminished level of hearing was normal.  In his claim, he reported, "Doctors who have tested my hearing have commented that I have hearing loss that appear[s], from test results, to come from exposure to gunfire and explosions."  In his testimony before the undersigned he urges that his bilateral hearing loss has been present continually since service.  

The Veteran's DD 214 confirms that the Veteran served in the Army and had two years and six months of foreign service.  His related civilian occupation was a blaster.  He served with an engineer company and his education in service included engineer pioneer training at Fort Leonard Wood.  His record is generally consistent with his assertions as to acoustic trauma in service.  Considering the record in its entirety, the Board finds that the Veteran was exposed to acoustic trauma in service. 

Service treatment records (STRs) include an enlistment examination report dated in July 1964, which shows that pure tone thresholds, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-10
/
0
/
LEFT
-10
-10
-10
/
5
/

An April 1967 separation examination report shows that pure tone thresholds, in 
decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
10
/
10
/
LEFT
15
5
10
/
15
/
At that time, the Veteran reported a medical history of ear, nose or throat trouble, which was summarized by the examining physician as occasional upper respiratory infection (URI).  

Records from a non-VA audiology facility reflect visits from February 2006 through April 2007 for bilateral hearing aid fittings secondary to bilateral sensorineural hearing loss.  In March 2007, the Veteran reported he had been having hearing loss over the last couple of years.  He also complained of some tinnitus.  The report noted no history of ear infection, surgery or loud noise exposure.  

In a statement dated in July 2008, the Veteran stated he was hard of hearing since he left the Army in 1967 but he did realize it.  He stated that all of the males around him at that time, including his father, uncles and friends, who were veterans, seemed to be hard of hearing.  He stated this seemed natural.  As time passed, he had his hearing tested but he feels the tests were administered by unqualified people.  When his co-workers complained so much about his hearing and he finally got a professional hearing test, the examiner said to the Veteran, "you have been in the military haven't you."  Years later he got hearing aids through his health plan.  He reported that he also has constant ringing in his ears.  

The Veteran was afforded a VA examination in October 2008.  The examiner reviewed the claims folder and examined the Veteran.  The Veteran reported hearing loss over the last 10 years and tinnitus over the last 40 years.  He described difficulty with female voices in the presence of background noise.  He described significant noise exposure in the form of explosives and firearms while working with the combat engineers in service.  After service, he had minimal noise exposure as he has worked as a librarian for 28 years.  He denied ear surgery or disease.  He began wearing hearing aids about a year prior to the examination.  The examiner noted normal hearing in service at both entrance and separation.  Audiogram conducted in conjunction with this 2008 examination showed pure tone thresholds, in decibels, as follows: 





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
65
85
85
60
LEFT
5
10
70
75
75
58

CNC Speech recognition was 84% on the right and 88% on the left.  

The diagnosis included bilateral sensorineural hearing loss and tinnitus.  The examiner opined that based on normal hearing documented at discharge the Veteran's bilateral hearing loss is not caused by or due to some event or acoustic trauma occurring in service.  

At his hearing before the undersigned, the Veteran reiterated his theory that his current hearing loss is related to his duties as a blaster in the Army.  He stated that he used many weapons and was qualified under the M-14, 191145 and machine gun.  He stated that he was given two small hard rubber ear plugs to place inside his ears during AIT.  These were attached to his epaulets and once you lost them they were gone.  He stated that he is now a librarian and he has difficulty hearing children especially girls.  He indicated that tests he had in the late 1980's or early 1990's were not thorough.  He feels that he has had hearing loss since service but all of the men he was around after service seemed to have the same problem so he did not realize it was a disability for a long time.  He testified that he was not involved in any activities that involved excessive noise since service.  

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation.  

Furthermore, the Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, the Board finds his assertions of hearing loss and ringing in the ears dating back to service to be credible.  While the Veteran may have noted 40 years of ringing in the ears rather than actual hearing loss in his examination, he has not had post-service noise exposure given his career, and the Board has no reason to doubt the credibility of the Veteran's statements included in his claim which generally indicate ongoing hearing loss since service.  On the contrary, the Board found the Veteran to be candid and fully credible in his testimony.  The Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss disability is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


